DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  the term “dieehtyl” on line 5 of the claim seems to be a typographical error of the word “diethyl”.  Appropriate correction is required.
Drawing Objections
Figures 1, 3, 5A, 5B, 5C, are objected.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they do not comply with CFR 1.84 Standards for Drawings since they are photographs instead of line drawings and therefore unsuitable for reproduction in patent publications.
CFR 1.84:
 (b)(1): Photographs, black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications;
(l): Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics; and
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility.  Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/327,940 in view of Yerby, et al. (U.S. Pat. 7,267,248).  See table, below.  This is a provisional nonstatutory double patenting rejection.
Instant Claims
Claims of 17/327,940
Yerby, et al.
1
21
The ‘940 application discloses a first and second part of a silicone based topical skin adhesive but is silent in regards to an aerosol spray device.
Yerby teaches an aerosol spray device (Fig. 1) with a container (22) including first (40) and second (30) fluid reservoirs disposed therein that are divided from one another;
said first fluid reservoir holding a first mixture including a first aerosol propellant;
said second fluid reservoir holding a second mixture including a second aerosol propellant;


21

3
21

4
21

5
21
The ‘940 application discloses first and second silica particles in the first and second mixtures in claim 21 but does not specify that they are homogenously dispersed in the first and second propellants, respectively.
However, Yerbly modified claim 1 to include first and second propellants mixed with the first and second mixtures, respectively and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, that the silica particles would be homogenously dispersed within each propellant.
6
21
Chain extender = hydride terminated poly dimethylsiloxane disclosed in claim 21 of the ‘940 application.
7
21

8
21, 1, 12

9
21, 1, 12

10
21
The ‘940 application, as modified by Yerbly, above, discloses (Yerbly) a dispensing nozzle (18) connected with an upper end of said container for dispensing said aerosol spray of said silicone based topical skin adhesive; a dip tube (120) disposed inside said container having an upper end in fluid communication with said dispensing nozzle, and a lower end having a first opening in fluid communication with said first fluid reservoir and a second opening in fluid communication with said second fluid reservoir; a fluid control valve (14) located inside said container between said dip tube and said 

21
The ‘940 application discloses a first and second part of a silicone based topical skin adhesive but is silent in to an aerosol spray device.
Yerby teaches an aerosol spray device (Fig. 1) with  a container (22) including first (40) and second (30) fluid reservoirs disposed therein that are divided from one another;
said first fluid reservoir holding a first mixture including a first aerosol propellant;
said second fluid reservoir holding a second mixture including a second aerosol propellant;
an aerosol spray dispensing system (Fig. 1) connected with said container that is configured to combine (“valve assembly enables mixing”) the contents of the first and second reservoirs and dispense the mixture from said container as an aerosol spray.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Yerby’s aerosol dispenser to dissolve and mix the first and second parts of the silicone based topical skin adhesive and the first and second parts of propellant to form said silicone based topical skin adhesive and dispense said silicone based topical skin adhesive from said container as an aerosol spray.
The ‘940 application discloses first and second silica particles in the first and second mixtures in claim 21 but does not specify that they are homogenously dispersed in the first and second propellants, respectively.
However, Yerbly includes first and second propellants mixed with the first and second mixtures, respectively and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, that the silica particles would be homogenously dispersed within each propellant.
12
21, 12

13
21, 12

14
21

15
21


21

17
21
Chain extender = hydride terminated poly dimethylsiloxane disclosed in claim 21 of the ‘940 application.
18
21

19
21
The ‘940 application, as modified by Yerbly, above, discloses (Yerbly) a dispensing nozzle (18) connected with an upper end of said container for dispensing said aerosol spray of said silicone based topical skin adhesive; a dip tube (120) disposed inside said container having an upper end in fluid communication with said dispensing nozzle, and a lower end having a first opening in fluid communication with said first fluid reservoir and a second opening in fluid communication with said second fluid reservoir; a fluid control valve (14) located inside said container between said dip tube and said dispensing nozzle; 26Attorney Docket No.: ETH6069USNP1 (PATENT) a static mixer (65) extending between said dip tube and said valve for combining said first and second mixtures together to form said silicone based topical skin adhesive.
20
21
The ‘940 application discloses a first and second part of a silicone based topical skin adhesive but is silent in to an aerosol spray device.
Yerby teaches an aerosol spray device (Fig. 1) with a container (22) including first (40) and second (30) fluid reservoirs disposed therein that are divided from one another;
said first fluid reservoir holding a first mixture;
said second fluid reservoir holding a second mixture;
an aerosol spray dispensing system (Fig. 1) connected with said container that is configured to combine (“valve assembly enables mixing”) the contents of the first and second reservoirs and dispense the mixture from said container as an aerosol spray.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Yerby’s aerosol dispenser to mix the first and second parts of the silicone based topical skin adhesive to form said silicone based topical skin adhesive and dispense said silicone based topical skin adhesive from said container as an aerosol spray.
21
21, 12

22
21, 12


 
Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/327,940 in view of Yerby, et al. (U.S. Pat. 7,267,248) as applied to claim 20, above and further in view of Rapaport, et al. (U.S. Pat. 4,482,662) and Lind, et al. (U.S. Pub. 2013/0123720)  This is a provisional nonstatutory double patenting rejection.
Regarding claim 23, claim 21 of the ‘940 application, as modified by Yerbly, above, discloses all of the limitation of instant claim 23 but is silent in regards to diethyl ethyl or diethyl ether.  Rapaport discloses an aerosol spray device and teaches that diethyl ethyl (col. 6, line 64) may be used as a propellant and Lind teaches that diethyl ether (abstract) may be used as a pharmaceutical propellant, therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute one known type of propellant with another known type of propellant while expecting the substituted propellant would expel the contents of the container through the nozzle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754